Citation Nr: 1236699	
Decision Date: 10/23/12    Archive Date: 11/05/12

DOCKET NO.  06-00 771	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

L. Barstow, Counsel


INTRODUCTION

The Veteran had active military service from June 1973 to June 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  

In May 2008, the Veteran testified at a hearing conducted at VA's Central Office before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing has been associated with the claims file.  

The case was remanded by the Board in August 2008 and August 2011 for further evidentiary development.  A review of the record indicates substantial compliance with the Board's directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

Since the last supplemental statement of the case (SSOC), additional evidence has been received, without a waiver, in the form of a statement from the Veteran.  Normally, absent a waiver from the veteran, a remand is necessary when evidence is received by the Board that has not been considered by the agency of original jurisdiction.  Disabled Am. Veterans v. Sec'y of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  Here, however, the statement, while pertinent to the issue, is merely cumulative or duplicative of information already in the claims file.  Consequently, a remand is not necessary.


FINDING OF FACT

Hepatitis C was first manifested after the Veteran's active duty service and is attributable to such service.



CONCLUSION OF LAW

The Veteran does not have hepatitis C that is the result of disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Here, pre-decisional letters dated in March 2004 and September 2004 complied with VA's duty to notify the Veteran.  These letters apprised the Veteran of what the evidence must show to establish entitlement to the benefits sought, what evidence and/or information was already in the RO's possession, what additional evidence and/or information was needed from the Veteran, what evidence VA was responsible for getting, and what information VA would assist in obtaining on the Veteran's behalf.  In addition, correspondence dated in March 2006 notified the Veteran of the criteria for assigning a disability rating and an effective date.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Any timing defect of the March 2006 notice was cured by a subsequent readjudication of the issue by way of a January 2009 supplemental statement of the case.  See Prickett v. Nicholson, 20 Vet. App. 370, 376-77 (2006).

Regarding VA's duty to assist, the RO obtained the Veteran's service treatment records (STRs), personnel records, post-service medical records, and also secured an examination with an addendum medical opinion in furtherance of his claim.  VA has no duty to inform or assist that was unmet.  The Veteran has not identified any additional pertinent medical records that have not been obtained and associated with the claims folder.  

A VA examination/opinion with respect to the issue of service connection on appeal was obtained in December 2008 with an addendum in October 2011.  38 C.F.R. § 3.159(c)(4).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The August 2010 VA examination and October 2011 addendum obtained in this case are sufficient, as they collectively considered all of the pertinent evidence of record, including the statements of the Veteran, and provided explanations for the opinions stated.  The Board finds that VA's duty to assist the Veteran with respect to obtaining a VA examination/opinion concerning the issue of service connection for hepatitis C has been met.  38 C.F.R. § 3.159(c)(4).

II.  Analysis

The Veteran contends that he has hepatitis C as a result of his active military service.  He contends that he was exposed to human waste and blood from refugees; received a tattoo while serving in Vietnam; and was inoculated with an air gun.  See, e.g., January 2005 statement; January 2006 substantive appeal; May 2008 Hearing Transcript (H.T.) at 4.  With regards to his tattoo, the Veteran contends that it was not noted in service as it was hidden by his boxer shorts.  H.T. at 4.  The Veteran has denied using intravenous drugs; he also reported having sexual activity in service but that it was not high risk.  See January 2005 statement; January 2006 substantive appeal.  He has also denied sharing toothbrushes and razor blades.  Id.

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. § 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  

Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Medical evidence is generally required to establish a medical diagnosis or to address questions of medical causation; lay assertions of medical status do not constitute competent medical evidence for these purposes.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  However, lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).

The law and regulations provide that no compensation shall be paid if a disability is the result of a veteran's own willful misconduct or the abuse of alcohol or drugs.  See 38 U.S.C.A. §§ 105; 1110 (West 2002); 38 C.F.R. §§ 3.1(n), 3.301(c) (2012).

Direct service connection may be granted only when a disability or cause of death was incurred or aggravated in the line of duty, and not the result of a veteran's own willful misconduct or, for claims filed after October 31, 1990, the result of his or her abuse of alcohol or drugs.  See 38 U.S.C.A. § 105, 1110 (West 2002); 38 C.F.R. §§ 3.1(n), 3.301 (2012).

VA's General Counsel has confirmed that direct service connection for a disability that is a result of a claimant's own abuse of alcohol or drugs is precluded for purposes of all VA benefits for claims filed after October 31, 1990.  See VAOPGCREC 7-99 (1999), 64 Fed. Reg. 52,375 (June 9, 1999); VAOPGCREC 2-98 (1998), 63 Fed. Reg. 31, 263 (February 10, 1998).

Medically recognized risk factors for hepatitis C include: (a) transfusion of blood or blood product before 1992; (b) organ transplant before 1992; (c) hemodialysis; (d) tattoos; (e) body piercing; (f) intravenous drug use (with the use of shared instruments); (g) high-risk sexual activity; (h) intranasal cocaine use (also with the use of shared instruments); (i) accidental exposure to blood products as a healthcare worker, combat medic, or corpsman by percutaneous (through the skin) exposure or on mucous membrane; and (j) other direct percutaneous exposure to blood, such as by acupuncture with non-sterile needles, or the sharing of toothbrushes or shaving razors.  See VBA Training Letter 211A (01-02), dated April 17, 2001. 

In addition to the general statutory and regulatory legal authority governing service connection claims, a VA Fast Letter issued in June 2004 (FL 04-13, June 29, 2004) identified "key points" that included the fact that hepatitis C is spread primarily by contact with blood and blood products, with the highest prevalence of hepatitis C infection among those with repeated, direct percutaneous (through the skin) exposure to blood (i.e., intravenous drug users, recipients of blood transfusions before screening of the blood supply began in 1992, and hemophiliacs treated with clotting factor before 1987).  It was concluded in FL 04-13 that the large majority of hepatitis C infections can be accounted for by known modes of transmission, primarily transfusion of blood products before 1992, and injection drug use.  It also noted that transmission of hepatitis C virus with air gun injections was "biologically plausible," notwithstanding the lack of any scientific evidence of documented cases of air-gun infection.  The Fast Letter noted that it was "essential" that the report upon which the determination of service connection is made includes a full discussion of all modes of transmission and, if applicable, a rationale as to why the examiner believes the air gun was the source of the hepatitis C.

A review of the Veteran's STRs shows no treatment for, or diagnosis of, hepatitis C or any symptoms associated with hepatitis C.  The Veteran's May 1976 discharge examination did not reveal any tattoos.  The portion of the examination regarding identifying body marks, scars, and tattoos indicates that the Veteran had acne on his chest and a scar on his right leg, but no tattoos were noted.  His personnel records confirm his participation with refugee evacuation operations off the coast of South Vietnam in April 1975.  

According to post-service medical records, the first record showing a diagnosis of hepatitis C is dated in February 2000.  The Veteran reported a history of intravenous drug use approximately 30 years earlier; no other risk factors were reported.  No opinion regarding the etiology of his hepatitis was provided at that time.  A record dated in October 2004 indicates that the Veteran believed that he got hepatitis C from human feces encountered when stationed in Vietnam.  He reported a history of intravenous drug use prior to his service in Vietnam and that he used drugs with three other guys.  Another record dated in October 2004 reveals that the Veteran used heroin, cocaine, and marijuana; he had not used drugs since 1981.  In March 2005, the Veteran readily admitted that he used illicit drugs, but quit in 1981.  None of his treatment records include any opinion regarding the likely etiology of his hepatitis C.  They also do not show that the Veteran reported an in-service tattoo as a risk factor.  

The Veteran was afforded a VA examination in December 2008.  He reported exposure to human waste from refugees, but denied any blood exposure.  He was reportedly very ill with dysentery and vomiting in service after the exposure to human waste.  His reported risk factors included tattoos both during and after service; intravenous drug use before, during, and after service; high risk sexual practices during service; and sharing razors during service.  The examiner opined that the Veteran's hepatitis C was less likely as not caused by or a result of or attributable to his period of active military service.  The opinion was based on review of medical literature, review of the Veteran's medical records, and clinical experience.  The examiner noted that there was no diagnosis of or treatment for hepatitis C while on active duty.  The Veteran had multiple risk factors spanning many years and including time before, during, and after service with tattoos and intravenous drug use being the highest risks.  There was no objective evidence to determine the exact etiology or source of the Veteran's hepatitis C.  Other risk factors during the 24 years between the release from active duty and the positive laboratory report in 2000 were unknown.  The examiner concluded that there was no objective evidence that the Veteran's hepatitis C was a result of active military service.

An additional medical opinion was obtained in October 2011.  The examiner also opined that the Veteran's hepatitis C was less likely as not caused by or a result of or attributable to the Veteran's active service.  The Veteran's hepatitis C was less likely as not caused by air gun immunization injection.  The opinions were based on a review of medical literature, a review of the Veteran's medical records, and clinical expertise.  The examiner noted that there was no diagnosis of or treatment for hepatitis C in active duty and that the Veteran had multiple high risk factors spanning many years and including time before, during and after service.  The examiner noted that tattoos and intravenous drug use were the highest risks.  A review of the Veteran's claims file indicates that the Veteran admitted using illicit drugs including heroin, cocaine, and marijuana and that he quit using in 1981.  Air gun injections and hepatitis C relationship was not well-supported by literature review with mixed opinion articles.  

The examiner opined that there was no objective evidence to determine the exact etiology or source of the Veteran's hepatitis C as there were many potential sources.  Other risk factors between the Veteran's release from active duty in 1976 and the positive laboratory report in 2000 were unknown.  There was no objective evidence that the Veteran's hepatitis C was a result of active military service.  There was no objective data to support a claim that symptoms of hepatitis C were manifested during service.  It was noted that the period of time from discharge from service to the onset of symptoms or initial diagnosis did not objectively or definitively have any effect on the analysis regarding the likelihood that hepatitis C was in fact contracted as a result of activities during military service.  
Based on a review of the evidence, the Board finds that service connection for hepatitis C is not warranted.  While the Veteran has been diagnosed with hepatitis C, the evidence fails to show that it is related to his military service.  

In this case, although the Veteran did have in-service risk factors for hepatitis C, the evidence fails to show that his current disability is related to a risk factor for which service connected can be granted.  Here, the evidence shows a reported in-service risk factor consisting of intravenous drug use.  The Board acknowledges the Veteran's reports of other in-service risk factors of exposure to human waste and blood, getting a tattoo, and inoculations from an air gun.

With regards to human waste, such factor does not appear to be a medically recognized risk factor.   See VBA Training Letter 211A (01-02), dated April 17, 2001.  Additionally, no medical professional has provided any such opinion indicating that human waste is a risk factor for hepatitis C.  As for the reported exposure to blood from refugees, the Board observes that the Veteran has not been consistent with regards to such report.  Although the Veteran claimed exposure to blood from refugees in a January 2005 statement, he subsequently denied such a risk factor at the December 2008 examination.  Additionally, neither the December 2008 examiner nor the examiner who provided the October 2011 opinion indicated that the Veteran's hepatitis C was related to any contended blood exposure; rather, both examiners identified tattoos and intravenous drug use to be the Veteran's biggest risk factors.

Regarding the Veteran's claim of receiving inoculations from an air gun, the only medical opinion of record, that of the October 2011 examiner, indicates that the Veteran's hepatitis C was not likely related to immunizations.  The examiner opined that a relationship between airgun injections and hepatitis C was not well-supported by literature review with mixed opinion articles.  That opinion is uncontradicted.  The Board acknowledges that Fast Letter FL 04-13 indicates that the transmission of hepatitis C virus with air gun injections is "biologically plausible."  However, the October 2011 examiner, based on a review of the medical literature, the Veteran's medical records, as well as clinical expertise, indicates that the Veteran's hepatitis C is not likely related to air gun injections or any other in-service risk.  Thus, the evidence does not support a finding that the Veteran's hepatitis C is related to any in-service inoculations.

As for the Veteran's reported risk factor of receiving a tattoo in service, the evidence does not support a finding that the Veteran received a tattoo in service.  The Board does not find the Veteran's report of receiving a tattoo in service credible.  Credibility is an adjudicative, not a medical determination.  The Board has "the authority to discount the weight and probity of evidence in the light of its own inherent characteristics and its relationship to other items of evidence."  Madden v. Brown, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  

In this case, the Veteran's May 1976 separation examination revealed identifying body marks of acne and a scar on the right leg, but no tattoos were noted.  The fact that specific identifying marks were noted leads the Board to conclude that a skin examination was performed at discharge from service.  The Board acknowledges the Veteran's contentions regarding why a reported in-service tattoo was not noted at discharge from service--in his January 2006 substantive appeal, the Veteran argued that his VA physicians had missed seeing his tattoo, so it is possible that the service examiner also missed the tattoo.  However, at his hearing, the Veteran contended that his tattoo was purposefully hidden by his boxer shorts at discharge from service.  H.T. at 4.  The Veteran has not been consistent in his explanations of why an in-service tattoo was not noted on his separation examination.  Furthermore, as regards the identified scar on the right leg, according to the Veteran's March 1973 entrance examination, that scar was noted to be on his right thigh.  As the May 1976 discharge examination also noting the scar--which was on the right thigh--the Board doubts the Veteran's credibility in asserting that his boxer shorts covered up his tattoo.  

In this case, the service records that fail to show the incurrence of a tattoo are more reliable, in the Board's view, than the Veteran's unsupported assertion of events now over three decades past, an assertion made in the context of his claim for monetary benefits.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (VA cannot ignore a veteran's testimony simply because the veteran is an interested party; personal interest may, however, affect the credibility of the evidence); see also Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence has greater probative value than history as reported by the veteran).  

Furthermore, the initial treatment record showing a diagnosis of hepatitis C does not reveal any report of a tattoo; rather, the Veteran only reported intravenous drug use at that time.  Additionally, the Veteran has also been inconsistent with his report of risk factors.  In his January 2006 substantive appeal, the Veteran reported that although he was sexually active in service, he did not participate in high risk sexual activity.  He also denied sharing razors.  However, at the December 2008 examination, the Veteran reported in-service high risk sexual practices as well as sharing shaving razors during service.  Thus, the Veteran has not been consistent with his reported in-service risk factors.  Therefore, considering the lack of a tattoo being documented at discharge from service, the Veteran's inconsistent explanations for why no tattoo was documented in service, and in light of his overall inconsistency in reporting in-service risk factors, the Board concludes that the Veteran lacks credibility.

To the extent that the Veteran may have used drugs intravenously in service, drug abuse is considered by law not to be a legitimate basis for an award of service connection.  Service connection may not be granted for any disease resulting from it.  See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.1(n), 3.301 (2012); see also VAOPGCREC 7-99 (1999); VAOPGCREC 2-98 (1998).  Thus, to the extent that hepatitis C might be related to intravenous drug use and if the Veteran did in fact use drugs intravenously in service, service connection cannot be granted.  

In this case, no medical professional has provided any opinion to indicate that the Veteran's hepatitis C is related to his military service.  Even when taking into account the Veteran's reports, neither VA examiner provided any opinion to indicate that the Veteran's hepatitis C is related to his service.  In this regard, the Board observes that rationales for both the December 2008 and October 2011 opinions indicate that there is no objective evidence to determine the exact etiology or source of the Veteran's hepatitis C.  Both examiners indicated that tattoos and intravenous drug use were the Veteran's highest risk factors.  Therefore, while the exact etiology or source of the Veteran's hepatitis C cannot be determined, since one of the highest risk factors of a tattoo did not occur in service, and the other risk factor of intravenous drug use cannot support an award of service connection, the Board concludes that the evidence supports a finding that the Veteran's hepatitis C is not related to his military service.  

The Board acknowledges the Veteran's belief that he has hepatitis C that is related to his military service.  However, there is no evidence of record showing that he has the specialized medical education, training, and experience necessary to render a competent medical opinion as to etiology of a disability.  Espiritu, 2 Vet. App. 492; 38 C.F.R. § 3.159(a)(1) (2012).  Thus, the Veteran's own assertions as to etiology of a disability have no probative value.  (As noted above, the Board does not find the Veteran's statements of receiving a tattoo in service to be credible.)

The Board concludes that the preponderance of the evidence is against the Veteran's claim for service connection for hepatitis C.  As the preponderance of the evidence is against this claim, the benefit-of-the-doubt doctrine does not help the claimant, and the Veteran's claim of entitlement to service connection for hepatitis C is denied.  See 38 U.S.C.A §5107 (West 2002 & Supp. 2012).


ORDER

Entitlement to service connection for hepatitis C is denied.



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


